UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6387


HUGH MAURICE ALLEN WADE,

                Plaintiff – Appellant,

          v.

WENELISA NAVARRO, M.D.; ISAIAS TESSEMA, M.D.; ERWIN ALDANA,
M.D.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01985-AW)


Submitted:   August 19, 2011                 Decided:   August 24, 2011


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Hugh Maurice Allen Wade, Appellant Pro Se. Philip Melton
Andrews, Katrina J. Dennis, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hugh Maurice Allen Wade seeks to appeal the district

court’s    order    granting     Defendants’        motion   to     dismiss.        The

notice    of    appeal   was   received       in   the   district    court    shortly

after     expiration     of    the   appeal        period.     Because       Wade    is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.     Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).     The record does not reveal when Wade gave the notice of

appeal to prison officials for mailing.                  Accordingly, we remand

the case for the limited purpose of allowing the district court

to obtain this information from the parties and to determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.          The record, as supplemented, will then be

returned to this court for further consideration.

                                                                             REMANDED




                                          2